Exhibit 10.29    


SECOND AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
 
THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made and
entered into as of the 10th day of December, 2009, by and between HearUSA, Inc.,
a Delaware corporation (the “Company”),  and Stephen J. Hansbrough (“Employee”).
 
Background:
 
(a)           Employee has been serving the Company prior to the date hereof
pursuant to the terms of an Amended and Restated Employment Agreement dated
effective February 25, 2008.
 
(b)           From and after December 10, 2009, the Company and Employee wish to
continue their relationship, but pursuant to the terms and conditions provided
herein.
 
Agreement
 
In consideration of the mutual promises hereinafter set forth, IT IS HEREBY
AGREED as follows:
 
1.    Employment.  Employee shall continue to be employed by the Company, with
such continued employment to be under the terms and conditions set forth herein,
and Employee hereby accepts such continued employment upon the terms and
conditions set forth herein.  The Amended and Restated Employment Agreement
between the parties dated effective February 25, 2008, is hereby superseded in
its entirety  by this Agreement.
 
2.    Term of Employment.  The term of this Agreement shall commence on the date
first set forth above and shall end on the third anniversary of such date (the
“Initial Employment Period”), and shall continue in effect for successive
periods of one year thereafter unless either the Company or Employee gives
written notice of non-renewal at least 90 days prior to the end of the then
current term of this Agreement, or unless sooner terminated as provided in
Section 6, 7 or 8 hereof.  No such notice of non-renewal may be provided prior
to January 1, 2012.  The Initial Employment Period and any renewal terms of this
Agreement are referred to herein as the “Term of Employment.”
 
3.    Location of Employment.  Employee will continue to be located at the
Company’s corporate offices in West Palm, Florida.
 
4.    Duties.
 
(a)  Employee shall serve in a full-time capacity with the title of Chief
Executive Officer, reporting to the Board of Directors of the Company, and the
Employee shall have the authority, duties, responsibilities and status
(including office, title and reporting requirement) associated with the office
of Chief Executive Officer (including those contemplated by the Company’s
bylaws).
 
 
 

--------------------------------------------------------------------------------

 
 
(b)  Employee shall be authorized by the Board of Directors to employ reasonable
discretion in performing Employee’s responsibilities.
 
(c)  Employee shall have such further duties and responsibilities, not
inconsistent with such position, as shall be assigned to the Employee by the
Board of Directors of the Company.
 
(d)  Employee shall devote his full business time and attention and such skill,
energy and best efforts as may be necessary for the faithful performance of
duties assigned to Employee.
 
5.    Compensation.
 
(a)  During the Term of Employment, the Company shall pay Employee, as
compensation for his services during the Employment Period, a base salary (the
“Base Salary”) at a rate of Four Hundred Twenty Thousand Dollars ($420,000.00)
per year, such Base Salary to be payable in accordance with the Company’s usual
payment practices and to be subject to adjustment from time to time as may be
agreed between the Employee and the Company.  Employee shall be entitled to
participate in the Company’s current employee benefit plans, and will in the
future be entitled to participate in any new employee benefit plans that are put
in place for the Company executive officers, provided that any such plans shall
be subject to the approval of the Board of Directors.  Additionally, Employee
shall be entitled to such prerogatives of office as are the Company’s current
practice, subject to the right of the Company to revise such practices.
 
(b)  The Employee will be eligible to participate in the equity compensation
plans of the Company, including the HearUSA Amended and Restated 2007 Incentive
Compensation Plan, subject to the discretion of the Board of Directors of the
Company.
 
(c)  The Employee will be eligible to participate in the Company’s cash
incentive plan, the terms of which shall be subject to the discretion of the
Board of Directors of the Company.
 
(d)  All compensation shall be subject to customary withholding taxes and other
employment taxes as required with respect thereto.
 
6.    Termination of Employment by the Company by Reason Other Than Change in
Control.  This Agreement and Employee’s employment may be terminated by the
Company by reason other than a Change in Control as defined in Section 8 as
follows:
 
(a)  At the election of the Company, upon thirty days’ prior written notice to
Employee in the event Employee becomes disabled and such disability continues
for a period exceeding three (3) consecutive months.  In the event of a
disagreement concerning the existence of any such disability, the matter shall
be resolved by a disinterested licensed physician chosen by the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)  At the election of the Company, for “Cause” immediately upon notice by the
Company to the Employee.  “Cause” shall mean:
 
(i)  willful or prolonged absence from work by the Employee (other than by
reason of disability) or failure, neglect or refusal by the Employee to perform
his duties and responsibilities hereunder;
 
(ii)  material breach by the Employee of any of the covenants contained in this
Agreement;
 
(iii)  the Employee’s commission of fraud or dishonesty against the Company, its
subsidiaries, parent, affiliates or their respective officers, directors,
stockholders or employees; conduct intended to injure or having the effect of
injuring the reputation, business or business relationships of the Company, its
subsidiaries, parent or affiliates or their respective officers, directors or
employees;
 
(iv)  upon a charge by a governmental entity against the Employee of any crime
involving moral turpitude or which could reflect unfavorably upon the Company or
upon the filing of any civil action involving the Employee and a charge of
embezzlement, theft, fraud or other similar act; or
 
(v)  failure or refusal of Employee to materially comply with the policies,
standards and regulations of the Company as from time to time may be made known
to Employee.
 
(c)  At the election of the Company, at any time, without Cause immediately upon
notice by the Company to Employee.
 
(d)  Upon termination of this Agreement by the Company by reason other than a
Change in Control as defined in Section 8, all rights and obligations of the
parties hereunder shall cease, except: (a) if this Agreement and Employee’s
employment are involuntarily terminated without Cause by the Company prior to
the end of the Term of Employment in accordance with Section 6(c) above; or (b)
if the Company gives written notice of non-renewal of this Agreement pursuant to
Section 2 above and Employee was willing and able to continue performing his
duties under this Agreement, and the Employee’s employment with the Company is
terminated as a result of such non-renewal, then
 
(i)  Employee shall receive a lump sum of his Base Salary times two and the cash
bonus to which the Employee would have been entitled absent the termination as
if all performance targets had been met, which lump sum shall be paid upon
termination of Employee’s employment or as soon as administratively practicable
thereafter, but in no event later than the fifteenth (15th) day of the third
(3rd) month following the end of the calendar year in which Employee’s
employment terminates,
 
 
3

--------------------------------------------------------------------------------

 
 
(ii)  Employee’s health insurance and life insurance benefits shall continue for
a period of 24 months after such termination;
 
(iii)  vesting of Employee’s unvested options shall be accelerated by 12 months
and may be exercised by Employee for such post-termination period as is
prescribed by such option agreements and related stock plan(s); and
 
(e)  Upon termination of this Agreement under Section 6(a) or by reason of
Employee’s death, Employee shall receive the shares underlying Employee’s
performance-based restricted stock units to which Employee would have been
entitled absent the termination as if all performance criteria for Target (as
defined in the related restricted stock unit grant agreement) had been achieved
for the fiscal year during which the termination occurs, without regard to any
time-vesting requirements otherwise provided for in the restricted stock unit
grant agreement, which shares shall be issued to Employee upon termination or as
soon as administratively practicable thereafter.
 
(f)  Nothing contained herein will be construed to prevent Employee from seeking
or obtaining other employment in the event the employment of Employee is
terminated by the Company without Cause.  Termination of employment pursuant to
this Section 6 or otherwise shall not terminate or otherwise affect the rights
and obligations of the parties pursuant to Sections 9 through 12 and Section 15
hereof.
 
7.    Termination of Employment by Employee by Reason Other Than Change in
Control.  Employee may terminate his employment with the Company at any time and
for any reason, such termination to be effective immediately upon notice by
Employee to the Company.  Termination of employment pursuant to this Section 7
or otherwise shall not terminate or otherwise affect the rights and obligations
of the parties pursuant to Sections 9 through 12 and Section 15 hereof.
 
8.    Change in Control.  For the purposes of this Agreement,
 
(a)  “Change in Control” shall mean the effective date of any of the following
events occurring during the term of Employee’s employment: (a) consummation of
any consolidation, merger, statutory share exchange or other business
combination as a result of which persons who were stockholders of the Company
immediately prior to the effective date thereof beneficially own less than 50%
of the combined voting power in the election of directors of the surviving or
resulting entity following the effective date; (b) individuals who, as of the
date hereof, constitute the Board of Directors of the Company cease for any
reason to constitute at least a majority of the Board of Directors of the
Company, provided that any person who is elected as a director subsequent to the
date hereof by a vote of, or upon the recommendation of, at least a majority of
the directors comprising the current Board (other than an individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the directors of the Company) shall
be considered a member of the current Board for these purposes; (c) consummation
of any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the assets of the
Company; (d) shareholder approval of any plan or proposal for the liquidation or
dissolution of the Company; or (e) acquisition of beneficial ownership by any
“person” or “group” (as such term is used Sections 13(d) and 14(d)(2) of the
Exchange Act) of securities representing twenty percent (20%) or more of the
combined voting power in the election of the Company’s directors, provided such
acquisition has not been approved by at least a majority of the members of the
Board of Directors in office immediately prior to the acquisition.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)  “Good Reason” shall mean, the occurrence of one or more of the following
conditions without the consent of Employee, provided Employee provides notice to
the Company of the existence of the applicable condition(s) within 90 days of
the initial existence of the condition(s) and the Company fails to remedy the
condition(s) within 30 days of receipt of such notice (1) the scope of
Employee’s responsibilities and/or discretion is/are materially diminished; or
(2) the Company requires Employee to relocate his place of employment to a
location greater than 100 miles from the Company’s current corporate
headquarters in West Palm Beach, Florida; or (3) Employee’s Base Salary is
reduced by an amount greater than 25% and such reduction is not pursuant to a
Company-wide employee salary reduction plan or program.
 
(c)  If there is a Change in Control of the Company and (a) this Agreement and
Employee’s employment are involuntarily terminated without Cause by the Company,
or (b) Employee terminates his employment under this Agreement for Good Reason
(as defined above) within eighteen months of the Change in Control, provided
that such Good Reason arises after the Change in Control, then
 
(i)  Employee shall receive a lump sum of  his Base Salary times three and the
cash bonus to which the Employee would have been entitled absent the
termination, assuming that all performance targets would have been met, which
lump sum shall be paid upon termination of Employee’s employment or as soon as
administratively practicable thereafter, but in no event later than the
fifteenth (15th) day of the third (3rd) month following the end of the calendar
year in which the Employee’s employment terminates;
 
(ii)  Employee’s health insurance and life insurance benefits shall continue for
a period of 36 months after such termination;
 
(iii)  all of Employee’s unvested options, if any, shall immediately vest and
may be exercised by Employee for such post-termination period as is prescribed
by such option agreements and related stock plan(s);
 
(iv)  all of the Employee’s performance-based restricted stock, if any, shall
immediately vest and it shall be assumed that all performance-criteria at the
Target (as that term is defined in the related restricted stock grant agreement)
level for the restricted stock had been achieved; and
 
(v)  Employee shall receive the shares underlying Employee’s performance-based
restricted stock units to which Employee would have been entitled absent the
termination as if all performance criteria for Target (as defined in the related
restricted stock unit grant agreement) had been achieved for the fiscal year
during which the termination occurs, without regard to any time-vesting
requirements otherwise provided for in the restricted stock unit grant
agreement, which shares shall be issued to Employee upon termination or as soon
as administratively practicable thereafter.
 
 
5

--------------------------------------------------------------------------------

 
 
(d)  Additional Limitation.
 
(i)  Anything in this Agreement to the contrary notwithstanding, in the event
that any compensation, payment or distribution by the Company to or for the
benefit of Employee, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise (the “Severance Payments”),
would be subject to the excise tax imposed by Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”), the following provisions shall
apply:
 
(A)  If the Severance Payments, reduced by the sum of (1) the Excise Tax and
(2) the total of the Federal, state and local income and employment taxes
payable by Employee on the amount of the Severance Payments which are in excess
of the Threshold Amount, are greater than or equal to the Threshold Amount,
Employee shall be entitled to the full benefits payable under this Agreement.
 
(B)  If the Threshold Amount is less than (x) the Severance Payments, but
greater than (y) the Severance Payments reduced by the sum of (1) the Excise Tax
and (2) the total of the Federal, state, and local income and employment taxes
on the amount of the Severance Payments which are in excess of the Threshold
Amount, then the benefits payable under this Agreement shall be reduced (but not
below zero) to the extent necessary so that the maximum Severance Payments shall
not exceed the Threshold Amount. Such reductions shall first be made to
compensation that is not “deferred compensation” and is not subject to Code
Section 409A before such reductions are made to compensation that is “deferred
compensation” subject to Code Section 409A.
 
For the purposes of this Section 8, “Threshold Amount” shall mean three times
Employee’s “base amount” within the meaning of Section 280G(b)(3) of the Code
and the regulations promulgated thereunder less one dollar ($1.00); and “Excise
Tax” shall mean the excise tax imposed by Section 4999 of the Code, and any
interest or penalties incurred by Employee with respect to such excise tax.


(ii)  The determination as to which of the alternative provisions of Section
8(d)(i) shall apply to Employee shall be made by a nationally recognized
accounting firm selected by the Company (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and Employee within
15 business days of the date of termination under this Section 8, if applicable,
or at such earlier time as is reasonably requested by the Company or Employee.
For purposes of determining which of the alternative provisions of Section
8(d)(i) shall apply, Employee shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation applicable to individuals for
the calendar year in which the determination is to be made, and state and local
income taxes at the highest marginal rates of individual taxation in the state
and locality of Employee’s residence on the date of termination, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes. Any determination by the Accounting Firm shall be
binding upon the Company and Employee.
 
 
6

--------------------------------------------------------------------------------

 
 
(e)  Termination of employment pursuant to this Section 8 or otherwise shall not
terminate or otherwise affect the rights and obligations of the parties pursuant
to Sections 9 through 12 and Section 15 hereof.
 
9.    Third-Party Confidentiality.  Employee acknowledges that the Company has
disclosed that the Company is now, and may be in the future, subject to duties
to third parties to maintain information in confidence and secrecy.  By
executing this Agreement, Employee consents to be bound by any such duty owed by
the Company to any third party.
 
10.    Confidentiality; Return of Property.
 
(a)    Employee acknowledges that Employee’s work for the Company is expected to
bring him into close contact with various confidential business data of the
Company, its contracting parties, affiliates and customers not readily available
to the public.  Accordingly, Employee:
 
(i)  covenants and agrees that (A) during the Term of Employment, except
pursuant to appropriate safeguards on confidentiality and only in connection
with the business of the Company and (B) after the Term of Employment, on any
basis for any reason, Employee shall not use or disclose to anyone except
authorized personnel of the Company or the Company’s Affiliates (as defined
below), whether or not for his benefit or otherwise, any confidential matters
(collectively, “Confidential Matters”) concerning the Company or its suppliers,
consultants, agents, other contracting parties or customers, whether such
customers are deemed former, current or potential customers (collectively, the
“Clients”), including without limitation all confidential technical information
of the Company, secrets, trade secrets, proprietary software, copyrights, Client
lists, lists of employees, confidential evaluations, mailing lists, details of
consultant contracts, pricing policies, sales data and reports, margins,
operational methods and processes, plans, financial information and other
confidential business affairs, learned by Employee concerning the Company, its
Clients or a third party, including without limitation any subsidiaries,
partners, affiliates, shareholders, employees, lenders, suppliers, consultants,
agents or joint venture partners of the Company (collectively, “Affiliates”);
and
 
(ii)  covenants and agrees that (A) all confidential memoranda, notes, lists
(including, without limitation, mailing and Client lists), records and other
confidential documents, whether in written, electronic or other form (and all
copies thereof) made or compiled by Employee or made available to him concerning
the Company, its Clients and any Affiliates are the sole property of the
Company, and (B) if such documents are in the possession or control of the
Employee, the Employee shall deliver them, without retaining any copies thereof,
to the Company promptly at the time of the Employee’s termination of employment
or at any other time upon request by the Company.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)  Section 10 shall not apply to any information that:  (i) is publicly
available or becomes publicly available through no act or fault of Employee;
(ii) is made known to Employee by a third party who did not obtain it directly
or indirectly from the Company; (iii) is independently developed by Employee
without use of the Company’s information as evidenced by credible written
records of Employee; or (iv) is information required to be disclosed by
operation of law, governmental regulation or court order provided that, if
Employee determines that such disclosure might be required, Employee will
promptly notify the Company and provide the Company, to the extent practicable,
an opportunity to seek a protective order or other appropriate remedy to prevent
such disclosure.
 
(c)  Upon the termination of the Employee’s employment hereunder for any reason,
the Employee shall promptly return to the Company any property owned by the
Company or furnished to the Employee by the Company for use in connection with
Employee’s services hereunder.
 
11.    Noncompetition/Conflicts of Interest.
 
(a)  The Employee covenants and agrees that the Employee shall not, directly or
indirectly, as a principal, employee, partner, consultant, agent or otherwise,
compete or assist in a Competitive Activity anywhere in the United States during
the Term of Employment and for a period of two years after the termination of
this Agreement (the “Restricted Period”) without the express prior written
consent of the Company; provided, however, that the running of the Restricted
Period shall be tolled during any period of time in which Employee violates the
provisions of this Section.  “Competitive Activity” means the promotion,
marketing or sale of hearing care products and services.
 
(b)  During the Restricted Period, Employee shall not, directly or indirectly,
alone or in concert with others, solicit or encourage any employee of the
Company, or an employee of any person or entity with which the Company has an
agreement through which the Company and the person or entity are to act in
concert with respect to the business of the Company, to leave their respective
employment or hire any employee of the Company.
 
12.    Acknowledgment Regarding Restrictions.  Employee recognizes and agrees
that the restraints contained in Section 11 are reasonable in view of the
Company’s legitimate interests in protecting its business.  Employee further
acknowledges that the limitations contained in Section 11 are reasonable as to
the duration in time, as to geographic scope and as to the nature of the
activities restricted.  However, in the event an appropriate court determines
that the provisions of Section 11 are excessively broad as to duration,
geographic scope, prohibited activities or otherwise, the parties agree that
Section 11 may be reduced or curtailed to the extent necessary to render it
enforceable.
 
 
8

--------------------------------------------------------------------------------

 
 
13.    Vacation and Holidays.  The Employee shall be entitled to vacation
allowance and holidays in accordance with the policies of the Company as in
effect from time to time for its employees.
 
14.    Non-Waiver of Rights.  The Company’s failure to enforce at any time any
of the provisions of this Agreement or to require at any time performance by the
Employee of any of the provisions hereof shall in no way be construed to be a
waiver of such provisions or to affect either the validity of this Agreement, or
any part of it, or the right of the Company thereafter to enforce each and every
provision in accordance with the terms of this Agreement.
 
15.    The Company’s Right to Injunctive Relief.  In the event of a breach or
threatened breach of any of Employee’s duties and obligations under the terms
and provisions of Section 10 or Section 11, Employee agrees that the Company
shall be entitled to a temporary restraining order and a preliminary and
permanent injunction to prevent such breach or threatened breach because the
harm which might result to the Company’s business as a result of any
noncompliance by Employee with any of the provisions of Section 10 or Section 11
may be irreparable.  Employee acknowledges that the Company’s entitlement to
injunctive relief shall be in addition to the Company’s entitlement to damages.
 
16.    Assignments.  This Agreement shall be freely assignable by the Company
and shall inure to the benefit of, and be binding upon, the Company, its
successors and assigns and/or any other corporate entity which shall succeed to
the business being operated by the Company, but, being a contract for personal
services, neither this Agreement nor any rights hereunder are assignable by the
Employee.
 
17.    Governing Law.  This Agreement shall be interpreted in accordance with
and governed by the laws of the State of Delaware without regard to its conflict
of law rules.
 
18.    Amendments.  No modification, amendment or waiver of any of the
provisions of this Agreement shall be effective unless in writing and signed by
the parties hereto.
 
19.    Notices.  Any notices to be given by either party hereunder shall be in
writing and shall be deemed to have been duly given if delivered or mailed,
certified or registered mail, postage prepaid, as follows:  to the Company at
1250 Northpoint Parkway, West Palm Beach, Florida 33407, Attention: Board of
Directors; and to Employee at the address set forth beneath his signature below;
or to such other address as may have been furnished to the other party in
writing.
 
20.    Entire Agreement.  This Agreement is the entire agreement between the
parties and supersedes any previous oral or written agreement or understanding
between the Company and the Employee with respect to the subject matter
hereof.  There are no representations, warranties, promises or undertakings
between the parties relating to the subject matter of this Agreement other than
those set forth herein.
 
21.    Severability.  If any provision of this Agreement shall be determined to
be illegal or unenforceable, the remaining provisions of this Agreement shall
remain in full force and effect, and this Agreement shall be construed as if the
illegal or unenforceable provision were not a part hereof, so long as the
remaining provisions of this Agreement shall be sufficient to carry out the
overall intent of the parties as expressed herein.
 
 
9

--------------------------------------------------------------------------------

 
 
22.    Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
23.    Headings.  The headings in this Agreement are for reference purposes only
and shall not in any way affect the meaning or interpretation of this Agreement.
 
24.    Code Section 409A.  If Employee is a “specified employee” (within the
meaning of Code Section 409A) of the Company at the time of his or her
termination of employment with the Company, any amounts that would be paid to
the Employee during the six months following termination of employment shall
instead be paid in a lump-sum on the first day of the seventh month following
termination of employment, except to the extent the delay described in this
Section 24 is not required to avoid any adverse tax consequences under Code
Section 409A.
 


[the remainder of this page is intentionally blank]
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
 
HearUSA, Inc.               /s/ Thomas W. Archibald, Chairman   By: 
 Thomas W. Archibald, Chairman
    Compensation Committee of the     
Board of Directors 
                    EMPLOYEE                /s/ Stephen J. Hansbrough   Stephen
J. Hansbrough

 
 
11

--------------------------------------------------------------------------------

 